Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 15 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2021/0136794 A1).
Regarding claim 1, Takeda teaches a sensing method, comprising: generating, by a terminal device (paragraph 75: UE; Fig. 16: user terminal 20), indication information in a media access control layer, wherein the indication information is to instruct the terminal device to sense a resource pool having resources with at least one type of transmission time interval (TTI) in a physical layer (paragraph 76: The sTTI duration to be applied to SR transmission may be reported by higher layer signaling (for example… MAC signaling (for example, MAC control elements ( MAC CEs); paragraph 78: Also, an sTTI duration that is dynamically reported in physical layer signaling); and transmitting, by the terminal device, the indication information to the physical layer (paragraph 78: Also, an sTTI duration that is dynamically reported in physical layer signaling may be used when, using an HARQ-ACK resource, an HARQ-ACK is multiplexed and transmitted with an SR (as in LTE PUCCH format 3)). 
Regarding claims 2 and 17, Takeda teaches sensing method of claim 1, further comprising: before generating, by the terminal device, the indication information in the media access control layer, acquiring, by the terminal device, correspondence relationship information in the media access control layer, wherein the correspondence relationship information comprises correspondences between logical channels for transmitting data to be transmitted and the at least one type of TTI supported by the logical channels, wherein generating, by the terminal device, the indication information in the media access control layer comprises: generating, by the terminal device, the indication information in the media access control layer according to the correspondence relationship information (paragraphs 82-83: On the other hand, for the short TTI, these parameters may be configured in sTTI-duration units (or in minislot units, subslot units, etc.), or configured in units of subframes (or slots). In the latter case, SRs in sTTIs may be transmitted in a fixed sTTI position in the subframe (for example, in the first sTTI in the subframe). In this way, it is possible to help the base station and the UE have common understanding as to where in the subframe the SR is transmitted using the sPUCCH. Further described in paragraph 85: If the PUCCH for long TTIs and the sPUCCH for short TTIs are present to overlap each other in the same subframe (if their timings overlap), the UE may transmit the SR using the PUCCH, transmit the SR using the sPUCCH).
Regarding claim 15, Takeda teaches the sensing method of claim 1, wherein the at least one type of TTI comprises at least one of a first type of TTI or a second type of TTI, wherein a length of the first type of TTI is greater than a length of the second type of TTI (paragraph 40: The short TTI is comprised of, for example, fewer symbols (for example, two symbols) than the long TTI, and the time duration of each symbol (symbol duration) may be the same as that of the long TTI (for example, 66.7 .mu.s). Alternatively, the short TTI may be comprised of the same number of symbols as the long TTI, and the symbol duration of each symbol may be shorter than that of the long TTI. Further described in paragraph 43). 
Regarding claim 16, Takeda teaches a terminal device (paragraph 75: UE; Fig. 16: user terminal 20), comprising: a processor (204), configured to generate indication information in a media access control layer, wherein the indication information is to instruct the terminal device to sense a resource pool having resources with at least one type of transmission time interval (TTI) in a physical layer (paragraph 76: The sTTI duration to be applied to SR transmission may be reported by higher layer signaling (for example… MAC signaling (for example, MAC control elements ( MAC CEs); paragraph 78: Also, an sTTI duration that is dynamically reported in physical layer signaling); and a transceiver (203), configured to transmit the indication information to the physical layer (paragraph 76: The sTTI duration to be applied to SR transmission may be reported by higher layer signaling (for example… MAC signaling (for example, MAC control elements ( MAC CEs); paragraph 78: Also, an sTTI duration that is dynamically reported in physical layer signaling); and transmitting, by the terminal device, the indication information to the physical layer (paragraph 78: Also, an sTTI duration that is dynamically reported in physical layer signaling may be used when, using an HARQ-ACK resource, an HARQ-ACK is multiplexed and transmitted with an SR (as in LTE PUCCH format 3)). 

Allowable Subject Matter
Claims 3, 5 – 11, 13, 14, 18, 20 – 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RHONDA L MURPHY/Primary Examiner, Art Unit 2462